DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 12/04/2020.
Claims 1-2, 5-12 and 14-24 remain pending in the application with claims 14-22 and 24 are withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7, 9, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (Applied Physics Express, 9, 2016, p 052301) in view of Yang et al. (US 2012/0132281) with evidence provided by Berman et al. (US 4,663,495) and Suzuka et al. (US 2014/0070202).
Addressing claims 1-2, 5, 7 and 9, Minami discloses a solar cell comprising:
	a first electrode (Au electrode in fig. 1);
	a second electrode (AZO electrode in fig. 1); and
	a photoelectric conversion layer Cu2O (fig. 1) disposed between the first electrode and the second electrode, and
	an n-type layer (Zn1-xGexO layer in fig. 1) between the photoelectric layer and the second electrode (fig. 1), wherein, 
	the photoelectric conversion layer is in direct contact with the first electrode (fig. 1),
wherein, when the photoelectric conversion layer is analyzed by X-ray photoelectron spectroscopy (fig. 2, the top curve associated with O2 gas pressure at 4.0 Pa), in a peak of the cuprous oxide observed in a range in which a binding energy value is 930 eV or more than 934 eV or less (the top curve in fig. 2 shows a Cu2O peak between 930 eV and 934 eV).  Fig. 2, which has the associated ruler inserted below, shows the first intersection occurs at ~ 320, the second intersection occurs at ~ 410 and the third intersection occurs at ~ 365.  Therefore, the claimed first length between the first and third intersections is 45 and the claimed second length between the second and third intersections is also 45, which renders the claimed average ratios of a difference between a first length formed by the first intersection and the third intersection and a second length formed by the second intersection and the third intersection as zero that falls within the range of 15% or less.
Additionally, even if the portions of the top curve in fig. 2 of Minami that correspond to the claimed first length and second length are not the same, the difference between the first length and the second length would be small enough to render the average ratios of a difference between a first length formed by the first intersection and the third intersection and a second length formed by the second intersection and the third intersection being within the claimed range of 15% or less.  This is consistent with the disclosure of Minami in that the presence of the CuO layer, as a result of O2 gas pressure above 4 Pa, creates the shoulder as shown in the bottom curve in fig. 2 where the O2 gas pressure is 8.0 Pa that exacerbate the difference between the portions of Minami’s curve that corresponds to the claimed first and second length.  This implicitly means that when the gas pressure is at 4 Pa and below where the CuO layer does not occur, which is the case of the top curve in fig. 2, the Cu2O peak between 930 eV and 934 eV is approximately symmetrical with respect to the vertical line passing through the peak with minimal differences between the portions that correspond to the claimed first and second length.  This minimal difference results in the claimed average ratios of a difference between a first length formed by the first intersection and the third intersection and a second length formed by the second intersection and the third intersection being close to zero as clearly show in annotated fig. 2 above.  Therefore, the claimed limitation “average ratios of a difference between a first length formed by the first intersection and the third intersection and a second length formed by the second intersection and the third intersection is zero that falls within the range of 15% or less” would have been obvious to one of ordinary skill in the art according to the teaching of Minami.
Berman discloses solar cell having ZnO as electrode has the transmission of wavelength between 700 nm to 1000 nm that is over 70% (fig. 9).
Suzuka shows the semiconductor layer 3, made of p-type Cu2O [0094], is transparent to infrared light [0047].
Minami discloses the n-type layer is made of ZnGeO material and the p-type layer is made of Cu2O as those of current application; therefore, the ZnGeO n-type layer and Cu2O p-type layer also have the transmission of wavelength between 700 nm to 1000 nm that is over 70% as those of current application.

    PNG
    media_image1.png
    780
    978
    media_image1.png
    Greyscale


Minami is silent regarding the limitation “when a transmission of the solar cell is measured in a wavelength range of 700 to 1000 nm, an average of the transmission of the solar cell is 70% or more” because it is unclear as to the transmission of wavelength in the range of 700 to 1000 nm with regard to the Au back electrode layer.

Yang discloses a photovoltaic cell comprising AZO upper electrode like that of Minami; furthermore, the rear electrode 13 is made of Au, like that of Minami or AZO [0024].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Minami by substituting the known Au back electrode with the known AZO back electrode material of Yang in order to obtain the predictable result of conducting the electricity generated by the photoactive layers (Rationale B, KSR decision, MPEP 2143).  The resulting solar cell of Minami with the AZO rear electrode has an average transmission in a wavelength range of 700 to 1000 nm over 70% because all the layers making up the solar cell have transmission in the wavelength range of 700 to 1000 nm over 70% as discussed above.

Addressing claim 21, Yang discloses in fig. 2A that the photoelectric conversion layer 16 is in direct contact with the entire surface of the rear electrode 13; therefore, the claimed limitation would have been obvious to one of ordinary skill in the art in order to ensure reliable ohmic contact between the photoelectric conversion layer and the rear electrode for conducting the current generated by the photoelectric conversion layer.

Addressing claim 23, Yang discloses the layer of CuO only occurs when the O2 gas pressure is above 4 Pa; therefore, in the embodiment where the gas pressure is at 4 Pa that results in the top curve in fig. 2 as cited above, the layer of CuO does not occur. In other words, in the cited embodiment where the O2 gas pressure is at 4 Pa, the photovoltaic conversion layer is in direct contact with the n-type layer.

Claim 6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (Applied Physics Express, 9, 2016, p 052301) in view of Yang et al. (US 2012/0132281) as applied to claims 1-2, 5, 7, 9, 21 and 23 above, and further in view of Chang et al. (US 2012/0048379).
Addressing claims 6, 8 and 10, Minami is silent regarding a multi-junction solar cell using the solar cell of claim 1.

Chang discloses a multi-junction solar cell (double junction or triple junction solar cell in paragraph [0026]) that comprises a solar cell that has an average transmission of the wavelength range between 700 nm – 1000 nm over 70% (fig. 2).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Minami to be double junction or triple junction solar cell comprising the solar cell that has an average transmission of the wavelength range between 700 nm – 1000 nm over 70% as suggested by Chang in order to improve the photoelectric conversion efficiency of the solar cell (Chang, [0026]).

Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive for the following reasons:
The Applicants argued that Minami does not disclose the limitation “an average ratios of a difference between a first length formed by the first intersection and the third intersection and a second length formed by the second intersection and the third intersection is 15% or less” by asserting that the difference of the first length and the second length in fig. 2 of Minami is more than 20%.  The argument is not persuasive because it is unclear as to how the Applicants made the above measurements.  Furthermore, the annotated top curve of fig. 2 of Minami included above clearly shows that the first length and the second length are approximately the same, which renders the claimed average ratios of a difference between a first length formed by the first intersection and the third intersection and a second length formed by the second intersection and the third intersection as zero that falls within the claimed range of 15% or less.  This is consistent with the disclosure of Minami in that the presence of the CuO layer, as a result of O2 gas pressure above 4 Pa, creates the shoulder as shown in the bottom curve in fig. 2 where the O2 gas pressure is 8.0 Pa that exacerbates the difference between the portions of Minami’s curve that corresponds to the claimed first and second length.  This implicitly means that when the gas pressure is at 4 Pa and below where the CuO layer does not occur, as is the case of the embodiment of the top curve in fig. 2, the Cu2O peak between 930 eV and 934 eV is approximately symmetrical with respect to the vertical line passing through the peak with minimal differences between the portions that correspond to the claimed first and second length.  Additionally, even if the portions of the top curve in fig. 2 of Minami that correspond to the claimed first length and second length are not the same, the difference between the first length and the second length would be small enough to render the average ratios of a difference between a first length formed by the first intersection and the third intersection and a second length formed by the second intersection and the third intersection being within the claimed range of 15% or less and would have been obvious to one of ordinary skill in the art.
The Applicants arguments regarding the rejection of claims 2 and 5-10 are not persuasive because the arguments regarding the rejection of claim 1 are not persuasive.
With regard to new claim 23, the Applicants argued that Minami does not disclose the photovoltaic conversion layer is in direct contact with the n-type layer.  The argument is not persuasive because in the embodiment where the O2 gas pressure is at 4 Pa as cited above, the photovoltaic conversion layer is in direct contact with the n-type layer because the CuO layer does not occur at O2 gas pressure at 4 Pa.  Minami discloses the CuO layer occurs when the O2 gas pressure is above 4.0 Pa.
For the reasons above Examiner maintains the position that claims 1-2, 5, 7, 9, 21 and 23 are obvious over the disclosure of Minami in view of Yang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        03/09/2021